                Case 20-10343-LSS              Doc 5073           Filed 05/27/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                              )
In re:                                                        )   Chapter 11
                                                              )
BOY SCOUTS OF AMERICA AND                                     )   Case No.: 20-10343 (LSS)
DELAWARE BSA, LLC,1                                           )
                                                              )   (Jointly Administered)
                                    Debtors.                  )
                                                              )   Relating to Docket No. 2364

                ORDER ADJOURNING JOINT MOTION OF THE
           OFFICIAL TORT CLAIMANTS’ COMMITTEE AND FUTURE
          CLAIMANTS’ REPRESENTATIVE FOR ENTRY OF AN ORDER
       GRANTING STANDING AND AUTHORIZING THE PROSECUTION OF
    CERTAIN CHALLENGE CLAIMS ON BEHALF OF THE BANKRUPTCY ESTATE

         Upon the motion (the “Standing Motion”)2 of the Official Tort Claimants’ Committee (the

“Tort Committee”), and James L. Patton Jr., as Legal Representative for Future Claimants (the

“FCR” and together with the Tort Committee, the “Challenge Parties”), of the above-referenced

Debtors for entry of an order granting standing and authorizing the Challenge Parties to prosecute

certain lien challenge claims on behalf of the bankruptcy estates and granting related relief [Docket

No. 2364]; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having conducted an initial hearing

on the Standing Motion on May 19, 2021 and considered the arguments of counsel at such hearing;

and for the reasons set forth by the Court on the record at the hearing, it is HEREBY ORDERED

THAT:


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Standing
Motion.

                                                          1
              Case 20-10343-LSS           Doc 5073      Filed 05/27/21     Page 2 of 2




       1.         The Standing Motion is adjourned to the date and time of the hearing to consider

confirmation of a chapter 11 plan in these cases, as such hearing may be continued from time to

time, and the Standing Motion will be considered on such date following the conclusion of the

confirmation hearing. The Standing Motion may be further continued in the discretion of the Court

or upon motion of any party in interest.

       2.         The Challenge Period shall be tolled as to the Challenge Parties as set forth in

Paragraph 19(iv) of the Final Cash Collateral Order, and any and all rights of the Challenge Parties,

the Debtors, JPM and the Official Committee of Unsecured Creditors with respect to the Standing

Motion are expressly preserved.

       3.         The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

       4.         This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation and enforcement of this Order.




      Dated: May 27th, 2021                             LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
                                                    2
